UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ee te i er erry aon X
NICK PRENDERGAST, and GREATER NEW
YORK TRANSPORT CORPORATION,

Plaintiffs,

ORDER

v. URDER
RAUL QUESADA, and J.A.A.R. TRANSPORT, 17 CV 8250 (VB)
INC.,

Defendants.
0 see oe a oe at as en ne os os on om oe x

 

Defendant Quesada having moved for summary judgment (Doc. #76), it is HEREBY
ORDERED:

1, Defendant Quesada’s motion for summary judgment is DENIED.

2. The next conference is scheduled for February 6, 2020, at 11:30 a.m., at which
time the Court will issue a bench ruling explaining the basis for its decision. The parties shall
come prepared to discuss how they wish to proceed with the case. Specifically, the parties shall
discuss settlement and how the Court might assist them in settling the case. The Court intends
to set a trial date and a schedule for pretrial submissions at the February 6 conference.

3, The Clerk is instructed to terminate the motion. (Doc. #76).

Dated: January 21, 2020
White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
